EXHIBIT 5.1 LEGAL OPINION Law Offices SEC ATTORNEYS, LLC P.O. Box 1666 116 Court Street, Suite 707 New Haven, Connecticut 06507 1.888.760.7770 Toll Free Securities, Hedge Funds, Corporate, 1.203.222.9333 Tel Tax, International, Mergers and 1.866.596.3211Fax Acquisitions and Related Matters www.secattorneys.com June 10, 2010 Classic Rules Judo Championships, Inc. 100 Research Drive, Suite 16 Stamford, CT 06906 Re: Registration Statement on Form S-1 for Classic Rules Judo Championships, Inc. Ladies and Gentlemen: We have acted as counsel to Classic Rules Judo Championships, Inc. (the "Company") in connection with the registration with the Securities and Exchange Commission on Form S-1, of 1,242,077 shares of the Company's common stock, par value $0.001 which are issued to certain selling security holders (the "Shares"). In connection with this registration, we have reviewed the proceedings of the Board of Directors of the Company relating to the registration and the issuanceof the Shares, the Company's Articles of Incorporation and all amendments thereto, the Bylaws of the Company and all amendments thereto, and such other documents and matters as we have deemed necessary to render the following opinion. With your permission, all assumptions and statements of reliance herein have been made without any independent investigation or verification on our part except to the extent otherwise expressly stated, and we express no opinion with respect to the subject matter or accuracy of such assumptions or items relied upon. In connection with this opinion, we have: (i) investigated such questions of law, (ii) examined originals or certified, conformed or reproduction copies of such agreements, instruments, documents and records of the Company, such certificates of public officials and such other documents, and (iii) received such information from officers and representatives of the Company, as we have deemed necessary or appropriate for the purposes of this opinion. In all such examinations, we have assumed the legal capacity of all natural persons, the genuineness of all signatures, the authenticity of original and certified documents and the conformity to original or certified documents of all copies submitted to us as conformed or reproduction copies. As to various questions of fact relevant to the opinions expressed herein, we have relied upon, and assume the accuracy of, representations and warranties contained in the documents and certificates and oral or written statements and other information of or from representatives of the Company and others and assume compliance on the part of all parties to the documents with their covenants and agreements contained therein. Based upon the foregoing, and subject to the limitations, qualifications and assumptions set forth herein, in accordance withMaryland law including the statutory provisions, and reported judicial decisions interpreting those laws, it is our opinion that the Shares now issued are duly authorized, legally issued, fully paid, and nonassessable. We do not find it necessary for the purposes of this opinion to cover, and accordingly we express no opinion as to, the application of the securities or blue sky laws of the various states as to the issuance and sale of the Shares. We assume no obligation to supplement this letter if any applicable laws change afterthe date the registration statement becomes effective or if webecome aware of any facts that might change theopinions expressed herein after the date the registration statement becomes effective. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the reference to this firm under the caption Legal Matters in the Registration Statement. In giving this consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Act. Sincerely, SEC ATTORNEYS, LLC /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM THAT REPRESENTS REGISTRANTS BEFORE THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION AND NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY INCLUDING THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, NOR IS IT AUTHORIZED BY THEM TO COMMUNICATE OR ACT IN ANY MANNER ON THEIR BEHALF.
